

Exhibit 10.69
Non-Employee Director Compensation
 
 
 
 
 
 
 
 
Element of Compensation (Annual)
 
Dollar Value
 
 
 
 
 
 
Board Retainer:
 
$
120,000
 
 
 
Lead Independent Director Retainer:
 
$
30,000
 
 
 
Committee Chair Retainer
(other than Audit or Compensation Committees):
 
$
10,000
 
 
 
Audit Committee Chair Retainer:
 
$
30,000
*
 
 
Compensation Committee Chair Retainer:
 
$
20,000
 
 
 
Audit Committee Member Retainer
(other than Audit Committee Chair):
 
$
7,500
 
 
 
Equity Award:
 
$
150,000
 **
 
(in restricted stock units)


* Includes Audit Committee member retainer amount (not additional)
** Not effective until the May 2014 Annual Meeting of Shareholders


Stock Ownership Guidelines: Each director must hold three (3) times the “Annual
Board Retainer” in CONSOL Energy Inc.’s common stock (including any securities
convertible or exercisable into its common stock (excluding stock options))
after five (5) years of service on the Board.


